Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/22/2021 has been entered. Claim 10 is cancelled, claims 1 and 6 are amended. Claims 1-9 and 11-16 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. John A. Wilaj (Registration No. 74116) on 06/29/2021.
The application has been amended as follows: 
Claim 6, line 13, “the first electrode and the second electrode” is corrected as -- the first electrodes and the second electrodes --.

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a liquid crystal display as set forth in claims 1-9 and 11-16.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display comprising: a backlight source comprising a plurality of light sources; a lower substrate; an upper substrate; and a liquid crystal layer, wherein light emitted from each of the light sources is incident into the liquid crystal layer in a collimated manner, and wherein the liquid crystal display further comprises: a plurality of first electrodes and a plurality of second electrodes, wherein each of the first and second electrodes are disposed between the lower substrate and the liquid crystal layer, and wherein the first electrodes and the second electrodes are each further disposed in a same layer alternately at intervals; wherein orthographic projections of the light source of the backlight source and the light shielding structure on the lower substrate are overlapping, wherein each of the first electrodes and the second electrodes are configured to receive different voltages so that liquid crystal molecules within a region of the electric field can be deflected to form a plurality of convex lens structures, wherein the liquid crystal display further comprises a plurality of sub-pixels arranged in an array, and wherein “a light shielding structure in one-to-one correspondence with each light source of the backlight source, the light shielding structure is located between the upper substrate and the liquid crystal layer” in combination with the other required elements of the claim.
Claims 2-5, 7-9 and 11-16 are allowable due to their dependency.
The most relevant references, Lee (US 2016/0085118) view of Jeong et al. (US 2011/0051412) and Takagi et al. (US 2014/0233101) taken along or in combination, only discloses a liquid crystal display comprising: a backlight source comprising a plurality of light sources; a lower substrate; an upper substrate; and a liquid crystal layer, wherein light emitted from each of the light sources is incident into the liquid crystal layer in a collimated manner, and wherein the liquid crystal display further comprises: a plurality of first electrodes and a plurality of second electrodes, wherein each of the first and second electrodes are disposed between the lower substrate and the liquid crystal layer, and wherein the first electrodes and the second electrodes are each further disposed in a same layer alternately at intervals; 

Regarding claim 6, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display comprising: a backlight source comprising a plurality of light sources; a lower substrate; an upper substrate; and a liquid crystal layer, wherein light emitted from each of the light sources is incident into the liquid crystal layer in a collimated manner, and wherein the liquid crystal display further comprises: a plurality of first electrodes and a plurality of second electrodes, wherein each of the first and second electrodes are disposed between the lower substrate and the liquid crystal layer, and wherein the first electrodes and the second electrodes are each further disposed in a same layer alternately at intervals; wherein orthographic projections of the light source of the backlight source and the light shielding structure on the lower substrate are overlapping, wherein each of the first electrodes and the second electrodes are configured to receive different voltages so that liquid crystal molecules within a region of the electric field can be deflected to form a plurality of convex lens structures, wherein the liquid crystal display further comprises a plurality of sub-pixels arranged in an array, and wherein “a light shielding structure in one-to-one correspondence with each light source of the backlight source, each of the sub-pixels being in one-to-one correspondence with the lens 
The most relevant references, Lee (US 2016/0085118) view of Jeong et al. (US 2011/0051412) and Takagi et al. (US 2014/0233101) taken along or in combination, only discloses a liquid crystal display comprising: a backlight source comprising a plurality of light sources; a lower substrate; an upper substrate; and a liquid crystal layer, wherein light emitted from each of the light sources is incident into the liquid crystal layer in a collimated manner, and wherein the liquid crystal display further comprises: a plurality of first electrodes and a plurality of second electrodes, wherein each of the first and second electrodes are disposed between the lower substrate and the liquid crystal layer, and wherein the first electrodes and the second electrodes are each further disposed in a same layer alternately at intervals; and a light shielding structure in one-to-one correspondence with each light source of the backlight source, wherein orthographic projections of the light source of the backlight source and the light shielding structure on the lower substrate are overlapping, wherein each of the first electrodes and the second electrodes are configured to receive different voltages so that liquid crystal molecules within a region of the electric field can be deflected to form a plurality of convex lens structures, wherein the liquid crystal display further comprises a plurality of sub-pixels arranged in an array. However they do not teach or suggest the combination of “a light shielding structure in one-to-one correspondence with each light source of the backlight source, each of the sub-pixels being in one-to-one correspondence with the lens structures, the lens structures being in one-to-one correspondence with each light source of the backlight source” in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871